Title: To James Madison from Justus Erick Bollman, 21 May 1807
From: Bollman, Justus Erick
To: Madison, James



Sir,
Richmond May 21st. 1807

I had the Honour of addressing You from Alexandria on the 19th Inst.  To Day I learn from Col. Daniel C. Brent, on Inquiry, that he forwarded to You some Time ago two letters, directed to me, which he received under Cover to himself.  As these two Letters will be probably still in Your Possession I take the Liberty of requesting You to have them forwarded to me to this Place and remain with great Respect Sir Your obt. St.

Erick Bollmann

